DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/5/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The claim limitations in the below chart have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the term “means” coupled with functional language without reciting sufficient structures to achieve the functions. Since the below claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they have been interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  After reviewing the specification, the following chart provides those structures that appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations.
Claims
Recitation
Corresponding Structure
17, 20-22
means for sensing an amplitude-modulated signal having a carrier frequency
the amplifier 114
17, 20-22
means for mixing the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal
the switch 116; or a multiplier and multiplicative mixer
17, 20-22
sampling means for undersampling the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal
the ADC 124
17, 20-22
means for setting the mixing frequency of the mixing signal to provide the frequency downshifted signal with the intermediate 


	


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
(1) “filtering means for filtering the frequency-downshifted signal to provide a filtered signal” in claim 17 because it recites sufficient structure in the form of “a bandpass filter having a passband”;
(2) “first electrode means adapted to couple with a biological object … the first electrode means being adapted to provide the at least one excitation signal to the biological object, the amplitude-modulated signal being representative of a response of the biological object to the at least one excitation signal” because it includes a structural modifier “electrode”;

(4) “second electrode means operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the means for sensing, the second electrode means being adapted to couple with the biological object” of claim 17 because it includes a structural modifier “electrode”.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Warning
The Applicant is advised that should claim 28 be found allowable, according to one interpretation, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.   In particular, if the recitation “the excitation signal generator means” of claim 29, line 1 is considered the same as “an excitation signal generator” of claim 1, claims 28 and 29 are substantial duplicates of each other.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it 
The Applicant is advised that should claim 30 be found allowable, according to one interpretation, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.   In particular, if the recitations “the means for setting the mixing frequency” in claim 31, line 1, “the filtering means” in claim 31, line 3, and “the sampling means” in claim 31, line 4 should be “the controller”, “the filter”, and “the sampler”, respectively, of claim 1, claims 30 and 31 are substantial duplicates of each other.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the excitation signal generator means” in line 1, but it is not clear if this recitation is the same as, related to, or different from “an excitation signal generator” of claim 1, 
Claim 31 is rejected by virtue of its dependence from claim 29.
Claim 30 recites “the controller is configured to cause the mixer to change mixing frequencies sequentially and alternately so that each amplitude-modulated signal is filtered by the filter and then undersampled by the sampler” in lines 1-3, which renders the claim indefinite because it is not clear how this recitation is incorporated into the recitations of claim 1.  For example, claim 30 suggests multiple mixing frequencies but claim 1 only refers to a single mixing frequency.  How are the multiple mixing frequencies used in the device of claim 1?  Also, claim 30 suggests multiple amplitude-modulated signals, but claim 1 only refers to a single amplitude-modulated signal.  How are the multiple amplitude-modulated signals used in the device of claim 1?  Clarification is required.
Claim 31 recites “the means for setting the mixing frequency” in line 1, “the filtering means” in line 3, and “the sampling means” in line 4, but it is not clear if these recitations are the same as, related to, or different from “a controller” of claim 1, line 12, “a filter” of claim 1, line 8, and “a sampler” of claim 1, line 10, respectively.  If they are the same, “the means for setting the mixing frequency” in line 1, “the filtering means” in line 3, and “the sampling means” in line 4 should be “the controller”, “the filter”, and “the sampler”, respectively.  Also, if they are the same, claim 31 would be a duplicate of claim 30 (see the above claim warning).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 10, 12-13, 15-16, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,385,443 (Denison)(previously cited), in view of the publication “Why Oversample when Undersampling can do the Job? (Texas Instruments)(previously cited), and further in view of U.S. Patent Application Publication No. 2014/0276186 (Stanslaski)(previously cited), and further in view of U.S. Patent Application Publication No. 2008/0129621 (Koshiji)(previously cited), and further in view of U.S. Patent No. 9,438,169 (Collier), and further in view of U.S. Patent Application Publication No. .
Denison teaches a device capable of recovering data from an amplitude-modulated signal comprising: a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency (the modulator 28 of Denison); a filter operable to filter the frequency-downshifted signal to provide a filtered signal (the integrator 30 of Denison); and a sampler to provide a digital signal, the digital signal being representative of a modulating signal (the ADC of Denison; col. 26, lines 1-10 of Denison). 
Denison does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the undersampling provides numerous advantages including lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data (page 7 of Texas Instruments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ADC of Denison operable to undersample the filtered signal at an undersampling frequency to provide a digital signal so as to gain the advantages of lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data.
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low-pass filter that includes a pass band and a 
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter (paragraphs 0061-0062 of Koshiji).1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the center frequency of the bandpass filter is set to the frequency of the incoming signal since a center frequency of the bandpass filter is required and Koshiji teaches how such a center frequency can be determined and/or it ensures the most desired frequencies are not filtered out.
The combination teaches the downshifting of the incoming signal using a mixing frequency so as to achieve a signal with an intermediate frequency.  Collier teaches that such shifting involves having the intermediate frequency be the difference between the incoming signal and the mixing frequency (col. 4, lines 6-36 of Collier2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the intermediate frequency is equal to a difference between the carrier frequency and the mixing frequency since a relationship between the intermediate frequency, the carrier frequency, and the mixing frequency is required or implicitly present and Collier teaches such a relationship.

Mouradian teaches the measuring of skin impedance (paragraphs 0014, 0035, 0038-0039, 0045-0046, 0051, 0053, 0054, 0063-0064, and 0068-0069 of Mouradian) with electronics housed in a device worn on person’s wrist (paragraphs 0055-0056 of Mouradian; FIGS. 6a-6b of Mouradian) so as to determine the medical condition of a level of substance (such as, glucose) for a subject.  Additionally, it is known that the skin is an organ tissue (see the web article “Diagram of the Human Integumentary System (Infographic)” by Toro, Ross, March 18, 2013).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the skin impedance is measured while the device is worn on a person’s wrist, as embodied in FIGS. 6a-6b of Mouradian, because (1) Denison teaches or suggests an application of measuring impedance of organ tissue using an external medical device and Mouradian teaches one such application and/or (2) Denison teaches or suggests an application of measuring impedance to diagnose medical conditions using an external medical device and Mouradian teaches one such application.  

 With respect to claim 1, the combination teaches or suggest a device comprising: 
a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); 
a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal (the modulator 28 of Denison; col. 7, lines 44-60; col. 11, lines 40-61 of Denison); 
a filter operable to filter the frequency-downshifted signal to provide a filtered signal, the filter including a bandpass filter having a passband (the filter of Stanslaski replacing the integrator 30 of Denison), the passband having a fixed center frequency (the above 103 analysis; paragraphs 0061-0062 of Koshiji); 
a sampler operable to undersample the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the 
a controller operable to set the mixing frequency of the mixing signal to provide the frequency-downshifted signal with the intermediate frequency equal to the fixed center frequency of the passband (the above 103 analysis; paragraphs 0061-0062 of Koshiji), and the intermediate frequency being equal to a difference between the carrier frequency and the mixing frequency (the above 103 analysis with respect to Collier), wherein the controller is further operable to reconstruct an absolute amplitude and a phase of the digital signal (the reconstruction of the waveform suggested by Baheti);
a first electrode adapted to couple with a biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of Mouradian);
an excitation signal generator operable to generate at least one excitation signal at the carrier frequency, the first electrode being adapted to provide the at least one excitation signal to the biological object, the amplitude-modulated signal being representative of a response of the biological object to the at least one excitation signal (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of Mouradian); and
a second electrode operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the sensing circuit, the second electrode being adapted to couple with the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of Mouradian);

a wearable housing that at least partially encompasses the sensing circuit, the mixer, the filter, the sampler, and the power source (col. 24, lines 1-10; col. 39, lines 1-15; FIG. 16 of Denison in the housing of Mouradian); and 
a strap or band adapted to couple the wearable housing to the biological object (the wrist bands 604a, 6604b of Mouradian).
With respect to claim 2, the combination teaches or suggests that the amplitude-modulated signal is phase- modulated relative to the modulating signal (col. 5, lines 15-63; col. 8, line 47 to col. 9, line 9; col. 11, line 60 to col. 12, line 10; col. 19, lines 29-45 of Denison). 
With respect to claim 5, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of Mouradian). 
With respect to claim 7, the combination teaches or suggests that the at least one excitation signal includes an electrical current signal; and the response of the biological object to the at least one excitation signal includes a voltage response of the biological object to the at least one excitation signal based on the impedance (col. 3, lines 40-55; col. 5, lines 15-40; col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison). 
With respect to claim 10, the combination teaches or suggests that the undersampling frequency is greater than twice a bandwidth of the filtered signal (Page 2 of Texas Instruments states that “the sampling frequency needs to be twice the signal bandwidth” which suggests that the minimum of the sampling frequency needs to be twice the signal bandwidth. It would have 
With respect to claim 12, the combination teaches or suggests that the filter includes a passive filter (the filter of the combination).
With respect to claim 13, the combination teaches or suggests that the controller is operable to set the carrier frequency (col. 8, line 45 – col. 9, line 10; col. 11, lines 5-25; col. 16, lines 5-15; FIG. 9; and the processor 722 of Denison suggest that that the carrier frequency and overall control of the device is operable by a controller and it would have been obvious to do so since a controller provides a user interface and automatic operation).
With respect to claim 15, the combination teaches or suggests that the mixer includes a switching device, and wherein the switching device includes a single pole, single throw (SPST) switch or a single pole, double throw (SPDT) switch (col. 7, lines 44-60; col. 11, lines 40-61of Denison). 
With respect to claim 16, the combination teaches or suggests that the mixing signal is a square wave signal (col. 10, lines 50-65; col. 11, lines 40-61; col. 14, lines 3-18 of Denison). 
With respect to claim 28, the combination teaches or suggests that the excitation signal generator is operable to generate multiple excitation signals at different excitation frequencies simultaneously or alternately (the application of Mouradian generates multiple excitation signals; paragraphs 0014, 0030-0035, 0038-0039, 0043-0054, 0059-0061, 0063-0064, and 0068-0069 of Mouradian). 

With respect to claim 30, the combination teaches or suggests that the controller is configured to cause the mixer to change mixing frequencies sequentially and alternately so that each amplitude-modulated signal is filtered by the filter and then undersampled by the sampler (see the above 103 analysis with the modulator 28 of Denison, the filter of Stanslaski replacing the integrator 30 of Denison, and the ADC of Denison as modified; col. 7, lines 44-60; col. 11, lines 40-61 of Denison; paragraphs 0061-0062 of Koshiji; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments).  
With respect to claim 31, the combination teaches or suggests that the means for setting the mixing frequency also comprises a means for causing the mixer to change mixing frequencies sequentially and alternately so that each amplitude-modulated signal is filtered by the filtering means and then undersampled by the sampling means (see the above 103 analysis with the modulator 28 of Denison, the filter of Stanslaski replacing the integrator 30 of Denison, and the ADC of Denison as modified; col. 7, lines 44-60; col. 11, lines 40-61 of Denison; paragraphs 0061-0062 of Koshiji; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments).

Claims 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of Collier, and further in view of U.S. Patent Application Publication .
Denison teaches a device capable of recovering data from an amplitude-modulated signal comprising: a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency (the modulator 28 of Denison); a filter operable to filter the frequency-downshifted signal to provide a filtered signal (the integrator 30 of Denison); and a sampler to provide a digital signal, the digital signal being representative of a modulating signal (the ADC of Denison; col. 26, lines 1-10 of Denison). 
Denison does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the undersampling provides numerous advantages including lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data (page 7 of Texas Instruments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ADC of Denison operable to undersample the filtered signal at an undersampling frequency to provide a digital signal so as to gain the advantages of lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data.
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low-pass filter that includes a pass band and a 
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter (paragraphs 0061-0062 of Koshiji).3  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the center frequency of the bandpass filter is set to the frequency of the incoming signal since a center frequency of the bandpass filter is required and Koshiji teaches how such a center frequency can be determined and/or it ensures the most desired frequencies are not filtered out.
The combination teaches the downshifting of the incoming signal using a mixing frequency so as to achieve a signal with an intermediate frequency.  Collier teaches that such shifting involves having the intermediate frequency be the difference between the incoming signal and the mixing frequency (col. 4, lines 6-36 of Collier4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the intermediate frequency is equal to a difference between the carrier frequency and the mixing frequency since a relationship between the intermediate frequency, the carrier frequency, and the mixing frequency is required or implicitly present and Collier teaches such a relationship.
Denison teaches that the device may be configured to measure impedances of physiological importance, such as tissue impedance measuring to be used to measure 
James teaches the measuring of impedance (paragraphs 0108, 0132, 0134, 0136, 0184, 0198 of James) with the electronics housed in a device that is adhered to the patient (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  The electrodes are also at least partially housed in the device (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  Measuring impedance provides information for hidden fat or visceral fat in the subject (paragraph 0089 of Ausin Sanchez), which is a medical condition.  Additionally, it is known that the skin is an organ tissue (see the web article “Diagram of the Human Integumentary System (Infographic)” by Toro, Ross, March 18, 2013).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the skin impedance is measured while the device adheres to the patient, as embodied in FIGS. 2A-2B of James, because (1) Denison teaches or suggests an application of measuring impedance of organ tissue using an external medical device and James and Ausin Sanchez suggest one such application and/or (2) Denison teaches or suggests an application of measuring impedance to diagnose medical conditions using an external medical device and James and Ausin Sanchez suggest one such application.  Further, it would have been obvious to one of ordinary skill in the 
The combination teaches a sampler operable to undersample the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal (the ADC of Denison as modified; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments).  Baheti disclose reconstructing the signals after undersampling acquisition (paragraphs 0034, 0050, 0094, 0119-0132, 0141 and FIGS. 11 and 25 of Baheti).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reconstruct the digital signal after the undersampling acquisition so as to view the nature of the readings after the measurement.  
With respect to claim 17, the combination teaches or suggests a device comprising:
means for sensing an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison);
means for mixing the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal (the modulator 28 of Denison; col. 7, lines 44-60; col. 11, lines 40-61 of Denison); 
filtering means for filtering the frequency-downshifted signal to provide a filtered signal, the filtering means including a bandpass filter having a passband (the filter of Stanslaski replacing the integrator 30 of Denison), the passband having a fixed center frequency (the above 103 analysis; paragraphs 0061-0062 of Koshiji); and 

means for setting the mixing frequency of the mixing signal to provide the frequency downshifted signal with the intermediate frequency equal to the fixed center frequency of the passband (the above 103 analysis; paragraphs 0061-0062 of Koshiji), and the intermediate frequency being equal to a difference between the carrier frequency and the mixing frequency (the above 103 analysis with respect to Collier), wherein the means for setting the mixing frequency is also operable to reconstruct an absolute amplitude and a phase of the digital signal (the reconstruction of the waveform suggested by Baheti);
first electrode means adapted to couple with a biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison);
excitation signal generator means operable to generate at least one excitation signal at the carrier frequency, the first electrode means being adapted to provide the at least one excitation signal to the biological object, the amplitude-modulated signal being representative of a response of the biological object to the at least one excitation signal (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison); and
second electrode means operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the means for sensing, the second electrode 
a power source (the power source 732 of Denison); 
a wearable housing that at least partially encompasses the means for sensing, the means for mixing, the filtering means, the sampling means, the excitation signal generator means, the first electrode means, the second electrode means, and the power source (col. 24, lines 1-10; col. 39, lines 1-15; FIG. 16 of Denison; paragraphs 0106-0111 of James; FIGS. 2A-2B of James; the above 103 analysis involving Ausin Sanchez); and 
an adhesive adapted to couple the wearable housing to the biological object (the adhesive of James).
With respect to claim 20, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of James). 
With respect to claim 22, the combination teaches or suggests that the at least one excitation signal includes an electrical current signal; and the response of the biological object to the at least one excitation signal includes a voltage response of the biological object to the at least one excitation signal based on the impedance (col. 3, lines 40-55; col. 5, lines 15-40; col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of James).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of Collier, and further in view of Mouradian, and further in view of Baheti, and further in view of any one of U.S. Patent Application Publication No. 2013/0023946 (Valvano)(previously cited), U.S. Patent Application Publication No. 2015/0342497 (Maktura)(previously cited), U.S. Patent Application Publication No. 2013/0331678 (Lading)(previously cited), U.S. Patent Application Publication No. 2012/0157866 (Ross)(previously cited), U.S. Patent Application Publication No. 2003/0004432 (Assenheimer)(previously cited), or U.S. Patent No. 4,880,014 (Zarowitz)(previously cited).
The combination teaches the use of impedance measurements.  It is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraph 0039 of Valvano; paragraph 0004 of Maktura; paragraphs 0043 and 0084 of Lading; paragraph 0033 of Ross; paragraph 0051 of Assenheimer; or col. 6 of Zarowitz).  The variety and range of frequencies to choose from is based on the application, tissue, and procedures.  As such, the carrier frequency is a results-effective variable that would have been optimized through routine experimentation based on the application, tissue, and procedures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the carrier frequency using the frequencies provided in Valvano; Maktura; Lading; Ross; Assenheimer; or Zarowitz as a starting point so as to obtain the desired results based on the application, tissue, and procedures.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Valvano; Maktura; Lading; Ross; Assenheimer; or Zarowitz as a starting point so as to obtain a carrier frequency In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of Collier, and further in view of James and Ausin Sanchez, and further in view of Baheti, and further in view of any one of Valvano, Maktura, Lading, Ross, Assenheimer, or Zarowitz.
The combination teaches the use of impedance measurements.  It is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraph 0039 of Valvano; paragraph 0004 of Maktura; paragraphs 0043 and 0084 of Lading; paragraph 0033 of Ross; paragraph 0051 of Assenheimer; or col. 6 of Zarowitz).  The variety and range of frequencies to choose from is based on the application, tissue, and procedures.  As such, the carrier frequency is a results-effective variable that would have been optimized through routine experimentation based on the application, tissue, and procedures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the carrier frequency using the frequencies provided in Valvano; Maktura; Lading; 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Valvano; Maktura; Lading; Ross; Assenheimer; or Zarowitz as a starting point so as to obtain a carrier frequency greater than or equal to 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Claims 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of Collier, and further in view of U.S. Patent Application Publication No. 2009/00763346 (James)(previously cited) and U.S. Patent Application Publication No. 2001/0044588 (Mault)(previously cited), and further in view of Baheti.
Denison teaches a device capable of recovering data from an amplitude-modulated signal comprising: a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency (the modulator 28 of Denison); 
Denison does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the undersampling provides numerous advantages including lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data (page 7 of Texas Instruments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ADC of Denison operable to undersample the filtered signal at an undersampling frequency to provide a digital signal so as to gain the advantages of lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data.
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low-pass filter that includes a pass band and a stop band for the integrator of Denison since (1) Denison teaches that other circuitry may be used and Stanslaski teaches such circuitry, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter (paragraphs 0061-0062 of Koshiji).5  It would have been obvious to one of ordinary skill in the 
The combination teaches the downshifting of the incoming signal using a mixing frequency so as to achieve a signal with an intermediate frequency.  Collier teaches that such shifting involves having the intermediate frequency be the difference between the incoming signal and the mixing frequency (col. 4, lines 6-36 of Collier6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the intermediate frequency is equal to a difference between the carrier frequency and the mixing frequency since a relationship between the intermediate frequency, the carrier frequency, and the mixing frequency is required or implicitly present and Collier teaches such a relationship.
Denison teaches that the device may be configured to measure impedances of physiological importance, such as tissue impedance measuring to be used to measure physiological conditions, such as pulmonary edema, minute ventilation respiration (e.g., for sleep apnea), cardiac dynamics, and general tissue impedance (col. 5, lines 15-40, col. 6, lines 14-25, col. 8, line 60 to col. 9, line 10 of Denison).  Additionally, Denison teaches that tissues to which impedance may be measured include organ tissue, muscle tissue, adipose tissue, or other tissue for which the impedance may be measured to diagnose chronic or acute disease states or other medical conditions (col. 8, lines 45-55 and col. 23, lines 30-45 of Denison). Further, Denison 
James teaches the measuring of impedance (paragraphs 0108, 0132, 0134, 0136, 0184, 0198 of James) with the electronics housed in a device that is adhered to the patient (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  The electrodes are also at least partially housed in the device (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  Measuring impedance provides information for hydration level in the subject (paragraph 0018 of Mault), which is a medical condition.  Additionally, it is known that the skin is an organ tissue (see the web article “Diagram of the Human Integumentary System (Infographic)” by Toro, Ross, March 18, 2013).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the skin impedance is measured while the device adheres to the patient, as embodied in FIGS. 2A-2B of James, because (1) Denison teaches or suggests an application of measuring impedance of organ tissue using an external medical device and James and Mault suggest one such application and/or (2) Denison teaches or suggests an application of measuring impedance to diagnose medical conditions using an external medical device and James and Mault suggest one such application.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least partially house the electrodes in the device since it would provide better protection to the electrodes.  
The combination teaches a sampler operable to undersample the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal (the ADC of Denison as modified; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments).  Baheti disclose reconstructing the signals after undersampling acquisition 
With respect to claim 17, the combination teaches or suggests a device comprising:
means for sensing an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison);
means for mixing the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal (the modulator 28 of Denison; col. 7, lines 44-60; col. 11, lines 40-61 of Denison); 
filtering means for filtering the frequency-downshifted signal to provide a filtered signal, the filtering means including a bandpass filter having a passband (the filter of Stanslaski replacing the integrator 30 of Denison), the passband having a fixed center frequency (the above 103 analysis; paragraphs 0061-0062 of Koshiji); and 
sampling means for undersampling the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal (the ADC of Denison as modified; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments); and
means for setting the mixing frequency of the mixing signal to provide the frequency downshifted signal with the intermediate frequency equal to the fixed center frequency of the passband (the above 103 analysis; paragraphs 0061-0062 of Koshiji), 
first electrode means adapted to couple with a biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison);
excitation signal generator means operable to generate at least one excitation signal at the carrier frequency, the first electrode means being adapted to provide the at least one excitation signal to the biological object, the amplitude-modulated signal being representative of a response of the biological object to the at least one excitation signal (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison); and
second electrode means operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the means for sensing, the second electrode means being adapted to couple with the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison);
a power source (the power source 732 of Denison); 
a wearable housing that at least partially encompasses the means for sensing, the means for mixing, the filtering means, the sampling means, the excitation signal generator means, the first electrode means, the second electrode means, and the power 
an adhesive adapted to couple the wearable housing to the biological object (the adhesive of James).
With respect to claim 20, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of James). 
With respect to claim 22, the combination teaches or suggests that the at least one excitation signal includes an electrical current signal; and the response of the biological object to the at least one excitation signal includes a voltage response of the biological object to the at least one excitation signal based on the impedance (col. 3, lines 40-55; col. 5, lines 15-40; col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of James).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of Collier, and further in view of James and Mault, and further in view of Baheti, and further in view of any one of Valvano, Maktura, Lading, Ross, Assenheimer, or Zarowitz.
The combination teaches the use of impedance measurements.  It is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraph 0039 of Valvano; paragraph 0004 of Maktura; paragraphs 0043 and 0084 of Lading; paragraph 0033 of Ross; paragraph 0051 of Assenheimer; or col. 6 of Zarowitz).  The variety and 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Valvano; Maktura; Lading; Ross; Assenheimer; or Zarowitz as a starting point so as to obtain a carrier frequency greater than or equal to 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Claims 1-2, 5-7, 10, 12-13, 15-16, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication No. 2013/0331678 (Lading)(previously cited), in view of Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of Collier, and further in view of James, and further in view .
Lading teaches a device capable of recovering data from an amplitude-modulated signal comprising excitation electrodes, sensing electrodes, a bandpass filter filtering the sensed signal, a mixer mixing the filtered signal, a low pass filter filtering the mixed signal, and a digital converter (FIGS. 2a-2B and paragraphs 0104-0115 of Lading).  
In the same field of impedance measuring, Denison teaches a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency (the modulator 28 of Denison); a filter operable to filter the frequency-downshifted signal to provide a filtered signal (the integrator 30 of Denison); and a sampler to provide a digital signal, the digital signal being representative of a modulating signal (the ADC of Denison; col. 26, lines 1-10 of Denison). Denison teaches that such an arrangement will provide stable measurements at low frequency with lower power consumption (abstract and cols. 1-2 of Denison).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amplifier 26 of Denison, the modulator 28 of Denison); the integrator 30 of Denison, and the ADC of Denison in place of the bandpass filter, mixer, low pass filter, and digital converter of Lading since (1) it is a simple substitution of known elements for other to obtain predictable results and/or (2) the arrangement of Denison will provide stable measurements at low frequency with lower power consumption.
The combination does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the 
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low-pass filter that includes a pass band and a stop band for the integrator of Denison since (1) Denison teaches that other circuitry may be used and Stanslaski teaches such circuitry, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter (paragraphs 0061-0062 of Koshiji).7  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the center frequency of the bandpass filter is set to the frequency of the incoming signal since a center frequency of the bandpass filter is required and Koshiji teaches how such a center frequency can be determined and/or it ensures the most desired frequencies are not filtered out.
8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the intermediate frequency is equal to a difference between the carrier frequency and the mixing frequency since a relationship between the intermediate frequency, the carrier frequency, and the mixing frequency is required or implicitly present and Collier teaches such a relationship.
Lading teaches the use of an adhesive patch with the electronics 14 disposed thereon (FIGS. 2A-2B of Lading). James teaches that the electronics are contained within the structures that make up the external housing (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contain the electronics within a housing so as to protect the components.
Lading teaches the use of adhesive (paragraph 0198).   Kovacs teaches that straps are a suitable substitute for adhesive or can be used in addition to adhesive (paragraph 0034 of Kovacs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use straps in place of the adhesive since it is a simple substitute for one known element for another to obtain predictable results.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use straps in addition to the adhesive since it makes the attachment of the patch most secure.

With respect to claim 1, the combination teaches or suggest a device comprising: 
a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); 
a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal (the modulator 28 of Denison; col. 7, lines 44-60; col. 11, lines 40-61 of Denison); 
a filter operable to filter the frequency-downshifted signal to provide a filtered signal, the filter including a bandpass filter having a passband (the filter of Stanslaski replacing the integrator 30 of Denison), the passband having a fixed center frequency (the above 103 analysis; paragraphs 0061-0062 of Koshiji); 
a sampler operable to undersample the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the 
a controller operable to set the mixing frequency of the mixing signal to provide the frequency-downshifted signal with the intermediate frequency equal to the fixed center frequency of the passband (the above 103 analysis; paragraphs 0061-0062 of Koshiji), and the intermediate frequency being equal to a difference between the carrier frequency and the mixing frequency (the above 103 analysis with respect to Collier), wherein the controller is further operable to reconstruct an absolute amplitude and a phase of the digital signal (the reconstruction of the waveform suggested by Baheti);
a first electrode adapted to couple with a biological object (the excitation electrodes of Lading);
an excitation signal generator operable to generate at least one excitation signal at the carrier frequency, the first electrode being adapted to provide the at least one excitation signal to the biological object, the amplitude-modulated signal being representative of a response of the biological object to the at least one excitation signal (the excitation generator of Lading); and
a second electrode operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the sensing circuit, the second electrode being adapted to couple with the biological object (the sensing electrodes of Lading);
a power source (the battery of Lading); 
a wearable housing that at least partially encompasses the sensing circuit, the mixer, the filter, the sampler, and the power source (the patch of Lading as modified by the teachings of James); and 

With respect to claim 2, the combination teaches or suggests that the amplitude-modulated signal is phase- modulated relative to the modulating signal (col. 5, lines 15-63; col. 8, line 47 to col. 9, line 9; col. 11, line 60 to col. 12, line 10; col. 19, lines 29-45 of Denison). 
With respect to claim 5, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (paragraph 0104-0115 of Lading). 
With respect to claim 6, it is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraphs 0043 and 0084 of Lading).  The variety and range of frequencies to choose from is based on the application, tissue, and procedures.  As such, the carrier frequency is a results-effective variable that would have been optimized through routine experimentation based on the application, tissue, and procedures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the carrier frequency using the frequencies provided in Lading as a starting point so as to obtain the desired results based on the application, tissue, and procedures.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Lading as a starting point so as to obtain a carrier frequency greater than or equal to 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would Please see MPEP 2144.05).
With respect to claim 7, the combination teaches or suggests that the at least one excitation signal includes an electrical current signal; and the response of the biological object to the at least one excitation signal includes a voltage response of the biological object to the at least one excitation signal based on the impedance (paragraph 0104-0115 of Lading). 
With respect to claim 10, the combination teaches or suggests that the undersampling frequency is greater than twice a bandwidth of the filtered signal (Page 2 of Texas Instruments states that “the sampling frequency needs to be twice the signal bandwidth” which suggests that the minimum of the sampling frequency needs to be twice the signal bandwidth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sampling frequency greater than twice the signal bandwidth since having a sampling frequency twice the signal bandwidth is required at a minimum and a larger frequency will ensure that sufficient data is acquired from the signal).  
With respect to claim 12, the combination teaches or suggests that the filter includes a passive filter (the filter of the combination).
With respect to claim 13, the combination teaches or suggests that the controller is operable to set the carrier frequency (col. 8, line 45 – col. 9, line 10; col. 11, lines 5-25; col. 16, lines 5-15; FIG. 9; and the processor 722 of Denison suggest that that the carrier frequency and overall control of the device is operable by a controller and it would have been obvious to do so since a controller provides a user interface and automatic operation).
With respect to claim 15, the combination teaches or suggests that the mixer includes a switching device, and wherein the switching device includes a single pole, single throw (SPST) 
With respect to claim 16, the combination teaches or suggests that the mixing signal is a square wave signal (col. 10, lines 50-65; col. 11, lines 40-61; col. 14, lines 3-18 of Denison). 
With respect to claim 28, the combination teaches or suggests that the excitation signal generator is operable to generate multiple excitation signals at different excitation frequencies simultaneously or alternately (the excitation generator of Lading generates multiple excitation signals; paragraphs 0043, 0053, 0059-0063, 0067, 0081, 0089, 0091, and 0094 of lading). 
 With respect to claim 29, the combination teaches or suggests that the excitation signal generator means is operable to generate multiple excitation signals at different excitation frequencies simultaneously or alternately (the excitation generator of Lading generates multiple excitation signals; paragraphs 0043, 0053, 0059-0063, 0067, 0081, 0089, 0091, and 0094 of lading).  
With respect to claim 30, the combination teaches or suggests that the controller is configured to cause the mixer to change mixing frequencies sequentially and alternately so that each amplitude-modulated signal is filtered by the filter and then undersampled by the sampler (see the above 103 analysis with the modulator 28 of Denison, the filter of Stanslaski replacing the integrator 30 of Denison, and the ADC of Denison as modified; col. 7, lines 44-60; col. 11, lines 40-61 of Denison; paragraphs 0061-0062 of Koshiji; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments).  
With respect to claim 31, the combination teaches or suggests that the means for setting the mixing frequency also comprises a means for causing the mixer to change mixing frequencies sequentially and alternately so that each amplitude-modulated signal is filtered by .

Claims 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lading, in view of Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of Collier, and further in view of James, and further in view of Baheti.
Lading teaches a device capable of recovering data from an amplitude-modulated signal comprising excitation electrodes, sensing electrodes, a bandpass filter filtering the sensed signal, a mixer mixing the filtered signal, a low filter filtering the mixed signal, and a digital converter (FIGS. 2a-2B and paragraphs 0104-0115 of Lading).  
In the same field of impedance measuring, Denison teaches a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency (the modulator 28 of Denison); a filter operable to filter the frequency-downshifted signal to provide a filtered signal (the integrator 30 of Denison); and a sampler to provide a digital signal, the digital signal being representative of a modulating signal (the ADC of Denison; col. 26, lines 1-10 of Denison). Denison teaches that such an arrangement will provide stable measurements at low frequency with lower power consumption (abstract and cols. 1-2 of Denison).  It would have been obvious to one of ordinary skill in the art before the 
The combination does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the undersampling provides numerous advantages including lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data (page 7 of Texas Instruments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ADC of Denison operable to undersample the filtered signal at an undersampling frequency to provide a digital signal so as to gain the advantages of lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data.
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low-pass filter that includes a pass band and a stop band for the integrator of Denison since (1) Denison teaches that other circuitry may be used and Stanslaski teaches such circuitry, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter 9  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the center frequency of the bandpass filter is set to the frequency of the incoming signal since a center frequency of the bandpass filter is required and Koshiji teaches how such a center frequency can be determined and/or it ensures the most desired frequencies are not filtered out.
The combination teaches the downshifting of the incoming signal using a mixing frequency so as to achieve a signal with an intermediate frequency.  Collier teaches that such shifting involves having the intermediate frequency be the difference between the incoming signal and the mixing frequency (col. 4, lines 6-36 of Collier10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the intermediate frequency is equal to a difference between the carrier frequency and the mixing frequency since a relationship between the intermediate frequency, the carrier frequency, and the mixing frequency is required or implicitly present and Collier teaches such a relationship.
Lading teaches the use of an adhesive patch with the electronics 14 disposed thereon (FIGS. 2A-2B of Lading). James teaches that the electronics are contained within the structures that make up the external housing (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contain the electronics within a housing so as to protect the components.
The combination teaches a sampler operable to undersample the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the 
With respect to claim 17, the combination teaches or suggests a device comprising:
means for sensing an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison);
means for mixing the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal (the modulator 28 of Denison; col. 7, lines 44-60; col. 11, lines 40-61 of Denison); 
filtering means for filtering the frequency-downshifted signal to provide a filtered signal, the filtering means including a bandpass filter having a passband (the filter of Stanslaski replacing the integrator 30 of Denison), the passband having a fixed center frequency (the above 103 analysis; paragraphs 0061-0062 of Koshiji); and 
sampling means for undersampling the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal (the ADC of Denison as modified; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments); and

first electrode means adapted to couple with a biological object (the excitation electrodes of Lading);
excitation signal generator means operable to generate at least one excitation signal at the carrier frequency, the first electrode means being adapted to provide the at least one excitation signal to the biological object, the amplitude-modulated signal being representative of a response of the biological object to the at least one excitation signal (the excitation generator of Lading); and
second electrode means operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the means for sensing, the second electrode means being adapted to couple with the biological object (the sensing electrodes of Lading);
a power source (the battery of Lading); 
a wearable housing that at least partially encompasses the means for sensing, the means for mixing, the filtering means, the sampling means, the excitation signal 
an adhesive adapted to couple the wearable housing to the biological object (the adhesive of Lading).
With respect to claim 20, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (paragraphs 0104-0115 of Lading). 
With respect to claim 21, the combination teaches the use of impedance measurements.  It is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraphs 0043 and 0084 of Lading).  The variety and range of frequencies to choose from is based on the application, tissue, and procedures.  As such, the carrier frequency is a results-effective variable that would have been optimized through routine experimentation based on the application, tissue, and procedures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the carrier frequency using the frequencies provided in Lading as a starting point so as to obtain the desired results based on the application, tissue, and procedures.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Lading as a starting point so as to obtain a carrier frequency greater than or equal to 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would Please see MPEP 2144.05).
With respect to claim 22, the combination teaches or suggests that the at least one excitation signal includes an electrical current signal; and the response of the biological object to the at least one excitation signal includes a voltage response of the biological object to the at least one excitation signal based on the impedance (paragraphs 0104-0115 of Lading).

Response to Arguments
The Applicant’s arguments filed 10/4/2021 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
There are new grounds of claim rejections that render the previous prior art rejections moot.  
The Applicant asserts:

    PNG
    media_image1.png
    626
    796
    media_image1.png
    Greyscale

This argument is not persuasive because the argument is not commensurate with the rejection.  First, Stanslaski and Koshiji are being relied upon for teaching the bandpass filter, not Denison and Texas Instruments.  Second, Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low-pass filter that includes a pass band and a stop band for the integrator of Denison since (1) Denison teaches that other circuitry may be used and Stanslaski teaches such circuitry, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.  Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter (paragraphs 0061-0062 of Koshiji).   It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This teaching is also found in paragraph 0182 of U.S. Patent Application Publication No. 2005/0018201 (de Boer) and paragraph 0046 of U.S. Patent Application Publication No. 2010/0246420 (Tu).
        
        2 This teaching is also found in col. 10, lines 20-50 of U.S. Patent No. 9,488,730; col. 11, lines 40-55 of U.S. Patent No. 9,407,379; and col. 2, lines 30-55 of U.S. Patent No. 8,059,758.
        3 This teachings is also found in paragraph 0182 of de Boer and paragraph 0046 of Tu.
        4 This teaching is also found in col. 10, lines 20-50 of U.S. Patent No. 9,488,730; col. 11, lines 40-55 of U.S. Patent No. 9,407,379; and col. 2, lines 30-55 of U.S. Patent No. 8,059,758.
        5 This teachings is also found in paragraph 0182 of de Boer and paragraph 0046 of Tu.
        6 This teaching is also found in col. 10, lines 20-50 of U.S. Patent No. 9,488,730; col. 11, lines 40-55 of U.S. Patent No. 9,407,379; and col. 2, lines 30-55 of U.S. Patent No. 8,059,758.
        7 This teaching is also found in paragraph 0182 of U.S. Patent Application Publication No. 2005/0018201 (de Boer) and paragraph 0046 of U.S. Patent Application Publication No. 2010/0246420 (Tu).
        8 This teaching is also found in col. 10, lines 20-50 of U.S. Patent No. 9,488,730; col. 11, lines 40-55 of U.S. Patent No. 9,407,379; and col. 2, lines 30-55 of U.S. Patent No. 8,059,758.
        9 This teaching is also found in paragraph 0182 of U.S. Patent Application Publication No. 2005/0018201 (de Boer) and paragraph 0046 of U.S. Patent Application Publication No. 2010/0246420 (Tu).
        10 This teaching is also found in col. 10, lines 20-50 of U.S. Patent No. 9,488,730; col. 11, lines 40-55 of U.S. Patent No. 9,407,379; and col. 2, lines 30-55 of U.S. Patent No. 8,059,758.